                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 THOMAS TOWNSEND,                                )
                                                 )        Case No. 3:19-CV-466
        Plaintiff,                               )
                                                 )        Judge Travis R. McDonough
 v.                                              )
                                                 )        Magistrate Judge H. Bruce Guyton
 BLOUNT COUNTY JAIL, JAMES                       )
 BERRONG, CHRIS CANTRELL, T.                     )
 HUTSELL, and PERRY COVINGTON,                   )
                                                 )
        Defendant.                               )


                                  MEMORANDUM OPINION



       This case involves a pro se prisoner’s complaint under 42 U.S.C. § 1983. On November

22, 2019, the Court entered an order screening the complaint and providing that Plaintiff had

thirty days from the date of entry of the order to return a service packet for the remaining

Defendant [Doc. 5]. The Court also warned Plaintiff that if he failed to timely comply with that

order, the Court would dismiss this action [Id. at 5-6]. More than thirty days have passed, and

Plaintiff has not complied with this order or otherwise communicated with the Court.

       Federal Rule of Civil Procedure 41(b) gives this Court the authority to dismiss a case for

“failure of the plaintiff to prosecute or to comply with these rules or any order of the court.” See,

e.g., Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9 (6th Cir. 2012);

Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court examines four

factors when considering dismissal under Fed. R. Civ. P. 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal
       was ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v. Inland

Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

       As to the first factor, the Court finds that Plaintiff’s failure to respond to or comply with

the Court’s previous order is due to Plaintiff’s willfulness or fault. Specifically, it appears that

Plaintiff received the Court’s order, but chose not to comply. As such, the first factor weighs in

favor of dismissal. As to the second factor, the Court finds that Plaintiff’s failure to comply with

the Court’s order has not prejudiced Defendants. As to the third factor, the Court warned

Plaintiff that the Court would dismiss this case if he failed to comply with the Court’s order.

Finally, as to the fourth factor, the Court finds that alternative sanctions would not be effective.

Plaintiff was proceeding in forma pauperis [Doc. 5] in this matter and lacks the financial

resources to pay any monetary sanction.

       For the reasons set forth above, the Court concludes that the relevant factors weigh in

favor of dismissal of Plaintiff’s action pursuant to Rule 41(b). The Court CERTIFIES that any

appeal from this decision would not be taken in good faith.

       AN APPROPRIATE ORDER WILL ENTER.

                                               /s/ Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE




                                                  2
